            Case 2:20-cv-00576-RFB-BNW Document 48 Filed 10/11/20 Page 1 of 2


     Dana Howell, Nevada Bar No. 11607
 1
     Kelly Kichline, Nevada Bar No. 10642
 2   MGM RESORTS INTERNATIONAL
     6385 S. Rainbow Blvd. Suite 500
 3   Las Vegas, NV 89118
     Telephone: (702) 692- 1937
 4   Telephone: (702) 692- 5651
     Fax No.: (702) 669-4501
 5
     Email: dhowell@mgmresorts.com
 6           kkichline@mgmresorts.com

 7 Attorneys for Defendants,
   Bellagio, LLC and MGM Resorts International
 8
                              UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA
10

11   DIANA HOLMES,                                       Case No.: 2:20-cv-576-RFB-BNW

12                      Plaintiff,
                                                         STIPULATED AND [PROPOSED] ORDER
13   vs.                                                 FOR DISMISSAL WITH PREJUDICE

14   BELLAGIO, LLC, a Nevada limited liability
15   company; MGM RESORTS
     INTERNATIONAL, a foreign corporation; et
16   al.,

17                      Defendants.

18

19             IT IS HEREBY STIPULATED, by and between the parties herein, through their respective

20    counsel that, pursuant to Rule 41(a)(1)(ii) of the Federal Rules of Civil Procedure, all claims and all
21    parties herein are hereby dismissed with prejudice.
22
      ///
23
      ///
24
      ///
25

26    ///

27    ///

28

                                                    Page 1 of 2
        Case 2:20-cv-00576-RFB-BNW Document 48 Filed 10/11/20 Page 2 of 2


            Each party will bear her or its own costs. All parties appearing have signed this stipulation,
 1

 2   and there are no remaining claims or parties.

 3          Dated: October 5, 2020
 4   JONES LOVELOCK                                       MGM RESORTS INTERNATIONAL
 5
     By: /s/Nicole E. Lovelock                            By: /s/Kelly Kichline
 6
     Nicole E. Lovelock, Esq.                            Kelly Kichline, Esq.
 7   6675 S. Tenaya Way, Suite 200                       6385 S. Rainbow Blvd., Suite 500
     Las Vegas, Nevada 89113                             Las Vegas, NV 89118
 8   Attorney for Plaintiff                               Attorney for Defendants
     Diana Holmes                                         Bellagio, LLC and MGM Resorts International
 9

10

11

12                                                   ORDER
13
            IT IS SO ORDERED:
14                                               ________________________________
15                                               RICHARD F. BOULWARE, II
                                                 UNITED   STATES DISTRICT JUDGE
                                                 _____________________________________
16
                                                     DATED  this 11thMday
                                                     U.S. DISTRICT        of October,JUDGE
                                                                       AGISTRATE      2020.
17

18                                                   DATED: ______________________________
19

20

21

22

23

24

25

26

27

28                                               Page 2 of 2
